DETAILED ACTION
Status of Claims:
Claims 1-11 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 5 and 6:
	The claims require a “targeted bio solids content is 0.5-5 percent, w/v” and “biosolids content is 1-3 percent, w/v” respectively. This limitation renders the claim indefinite because it is not clear how a percent w/v is calculated. What units are used for weight and what for volume? 


	Claim 10 states “a dose rate between25 and 200 parts per million of the digested sludge in the treatment zone” The phase “of the digested sludge” renders the claim indefinite because it is not clear if it is intended to be “in the digested sludge” or if the sludge (solids) has a ppm between 25 and 200. The claim further has a period in the middle and repeats a portion of the claim.  

Regarding Claim 11:
	The claim refers to “0.5-5 percent, w/v, when in the treatment zone” this limitation renders the claim indefinite because it is not clear how a percentage can be calculated in w/v units. It is further not clear if this is the biosolids content before, during or after treatment in the treatment zone. 

The remaining claims are indefinite because they depend from indefinite claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 5-9 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fabiyi et al (US 2008/0105614).

Regarding Claim 5:
	Fabiyi teaches the wastewater treatment system comprising: a headworks (pre-processing device 16) for receiving raw sewage wastewater having biosolids; a biological treatment station (wastewater treatment reactor 20) that is in fluid communication with said headworks; a clarifier (clarifier 22) in fluid communication with the headworks for concentrating biosolids from the raw sewage wastewater (see para. 0028, fig. 1), wherein upon being subject to the biological treatment station and clarifier, the wastewater is converted to waste activated sludge (WAS) having a targeted biosolids content; a first conduit for transporting WAS away from the clarifier comprising a treatment zone (oxidation reactor 30) (see para. 0029, fig. 1); and a chemical oxidant feed device (ozone generator 44) in fluid communication with said first conduit so as to dose chemical oxidant and said treatment zone (see para. 0031), wherein upon being subjected to the treatment zone the WAS is converted into a treated biosolid sample; wherein said targeted bio solids content is 05.-5 percent, w/v, of the WAS. The biosolids content is a process step, not a structural limitation. In system claims the prior art only needs to teach method limitations to the extent that the prior art system would be capable of the same result. In the instant case as the same treatment devices are disclosed in the prior art as the instant invention the same biosolids concentration is possible. 


	Fabiyi teaches the system of claim 5, wherein said targeted biosolids content is 1-3 percent, w/v. The biosolids content is a process step, not a structural limitation. In system claims the prior art only needs to teach method limitations to the extent that the prior art system would be capable of the same result. In the instant case as the same treatment devices are disclosed in the prior art as the instant invention the same biosolids concentration is possible.

Regarding Claim 7:
	Fabiyi teaches the system of claim 5, wherein the clarifier is downstream of the biological treatment station (see fig, 1, para. 0028).

Regarding Claim 8:
	Fabiyi teaches the system of claim 5, further comprising a dewatering device (dewatering deice 27) in fluid communication with the first conduit for further removing water from the treated biosolid sample (see para. 0028).

Regarding Claim 9:
	Fabiyi teaches the system of claim 8, further comprising a second conduit for transporting the concentrated treated biosolid sample from the dewatering device (conduit form dewatering deice to storage and line from dewatering device 27 to unit 29) (see para. 0005, fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 10 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fabiyi et al (US 2008/0105614).

Regarding Claim 1:
	Fabiyi teaches the system for treating a waste stream comprising biosolids so as to achieve a SOUR of 1.5 mg 02/g/hr or less and an ORP of at least +300 mV, the waste stream being provided at varying flow rates and solids concentrations, the system comprising: a biosolids manipulation device to adjust the volume of suspended solids as a percent of the total volume of the waste stream to five (5) percent or less (clarifiers or filtration modules 22) (see para. 0028); a chemical oxidant feed device (ozone generator) (see para. 031, fig. 1) to dose the waste stream with a chemical oxidant, and a treatment vessel (plug flow reactor 30) associated with said chemical oxidant feed device through which said waste stream flows (see para. 0029), wherein said chemical oxidant feed device and said treatment device are configured to have an adjustable does rate (see para. 0059) and substantially complete mixing of the oxidant within 30 seconds of dose delivery in the treatment vessel (contact time of 10 to 60 seconds) (see para. 0038). Method limitations only add patentable weigh to system claims to the extent that the prior art system must be capable of the same steps and results. As the system of Fabiyi includes the same devices the same results are possible. 
	Fabiyi does not explicitly teach a dose rate between 25 and 200 parts per million of the waste stream or a 30 second complete mixing. Fabiyi further teaches that the dose rate is adjustable based on the desired treatment (see para. 0059). Therefore one skilled in the art would have found it obvious to adjust the dose to between 25 and 200 part per million in order to control the treatment in the system. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine 
Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.). Given that the prior art mixing time range of 10 to 60 seconds overlaps the claimed range of less than 30 seconds a prima facie case of obviousness exists and one skilled in the art would have found it obvious to use a mixing time within 30 seconds (see in re Peterson, 315 F.3d 1325,1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05.)

Regarding Claim 2:
	Fabiyi teaches the system of claim 1, wherein volumetric dimensions of said treatment vessel and said dose rate is such to achieve substantially complete mixing of the oxidant within 10 seconds (see para. 0038).

Regarding Claim 3:
	Fabiyi teaches the system of claim 1, wherein said chemical oxidant is chlorine dioxide, ozone (see para. 0039), and combination thereof.

Regarding Claim 4:
	Fabiyi teaches the system of claim 3, wherein said chemical oxidant is chlorine dioxide. Fabiyi does not explicitly teach chlorine dioxide, however the claims are directed to a system, not a method (the type of oxidant is not part of the structure) and the system of Fabiyi is 

Regarding Claim 10:
	Fabiyi teaches the method of treating primary wastewater to produce Class B biosolids, the method comprising subjecting the primary wastewater to anaerobic or aerobic digestion to produce digested sludge (treatment in wastewater treatment reactor 20) (see para. 0028); and subjecting the digested sludge to dosing of chemical oxidant in a treatment vessel having a treatment zone through which the digested sludge flows (treatment in plug flow reactor 30) (see para. 0031), wherein the dose rate is adjustable and substantially complete mixing of the oxidant within 10 to 60 seconds of dose delivery in the treatment vessel; wherein the primary wastewater is not subjected to biological treatment prior to becoming digested sludge (no biological treatment is disclosed before the treatment 20).
	Fabiyi does not explicitly teach a dose rate between 25 and 200 parts per million of the waste stream or a 30 second complete mixing. Fabiyi further teaches that the dose rate is adjustable based on the desired treatment (see para. 0059). Therefore one skilled in the art would have found it obvious to adjust the dose to between 25 and 200 part per million in order to control the treatment in the system. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re


Regarding Claim 11:
	Fabiyi teaches the method of claim 10. Fabiyi does not explicitly disclose a biosolids content as a percentage w/v in the treatment zone. However, the biosolids content is a result of the treatment, therefore as the same method as claimed by the applicant is made obvious by Fabiyi the same biosolids content is obvious. Therefore it would have been obvious to one skilled in the art to use a biosolids content of 0.5-5 percent w/v in the treatment zone. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/09/2021